               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )     Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )


          CHEROKEE COUNTY’S AND JUDGE KEITH WOOD’S
                 SECOND MOTION TO DISMISS

      COME NOW, Cherokee County, Georgia (hereinafter “Cherokee County”)

and Judge Keith Wood (hereinafter “Judge Wood”) and, file this their Second

Motion to Dismiss and respectfully move this Court to dismiss the pending case as




                                        1
it has become moot and, as a result, this Court has been deprived of Article III

jurisdiction.

      In support hereof, Cherokee County and Judge Wood rely on their Brief In

Support of this Motion filed contemporaneously herewith.

                Respectfully submitted, this 14th day of May, 2020.


                                         JARRARD & DAVIS, LLP


                                         /s/ Patrick D. Jaugstetter
                                         ANGELA E. DAVIS
                                         Georgia Bar No. 240126
                                         adavis@jarrard-davis.com
                                         PATRICK D. JAUGSTETTER
                                         Georgia Bar No. 389680
                                         patrickj@jarrard-davis.com
                                         Attorneys for Defendants Cherokee County
                                         And Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                           2
                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed CHEROKEE

COUNTY’S AND JUDGE KEITH WOOD’S SECOND MOTION TO DISMISS

with the Clerk of Court using the CM/ECF system, which will automatically provide

notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 14th day of May, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendants Cherokee County
                                      And Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                         3
